DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 13, 17 are objected to because of the following informalities:  
Claim 2, line 3 recites the limitation “at least one projection” which should be changed to “the at least one projection”.
  Claim 6, line 2 recites the limitation “at least one projection” which should be changed to “the at least one projection”.
  Claim 13, lines 2 – 3 recites the limitation “at least one projection” which should be changed to “the at least one projection”.
Claim 17, line 2 recites the limitation “the projection” which should be changed to “the at least one projection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 17 recites the limitation "the compression shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 4 recites the limitation “a hollow shaft”, however, it is unclear whether such limitation is the previously explicitly recited “a hollow shaft” in line 17 or a completely different hollow shaft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujita et al. (US 7,290,643 B2).
For claim 1, Fujita et al. discloses a suspension assembly (fig. 1) configured for use on a wheeled vehicle subjected to a cycle of compression and rebound during use comprising:

[a damping assembly configured to operate in a range of travel between substantially full compression and substantially full extension and to provide a damping effect for the cycle of compression and rebound comprising an assembly 60, 62 for adjustable damping] (fig. 2, col. 5, lines 14 – 67 and col. 6, lines 1 - 35, via compression and expansion stroke of a piston 41 and subsequent components);
an adjustment actuator 52, 64 [configured for actuation of the assembly for adjustable damping] (col. 4, lines 45 – 49);
wherein the assembly for adjustable damping comprises a flow control element 60, 62 [for hydraulic fluid in the damping assembly] (col. 4, lines 54 – 56);
[wherein adjustment of the assembly for adjustable damping comprises adjustment of the flow control element] (col. 4, lines 52 – 56);
[wherein the flow control element is actuated by the adjustment actuator] (col. 4, lines 52 – 54);
wherein the adjustment actuator for damping comprises a shaft 52 [installed within a tube 12] (figs. 3 and 4) and [configured to actuate at least one projection 70 extending through the tube and configured to engage the flow control element] (fig. 4, col. 4, lines 60 – 62).
For claim 5, Fujita et al. discloses the suspension assembly [wherein the flow control element comprises at least one shim configured to be under a pre-load] (col. 4, lines 45 – 49).
For claim 7, Fujita et al. discloses the suspension assembly wherein the flow control element comprises at least one shim 62; [wherein the at least one shim is configured to be deflected by axial movement actuated by the adjustment actuator for high-speed damping] (col. 4, lines 45 – 49 and col. 5, lines 50 – 53).

Allowable Subject Matter
Claim 9 – 16 and 18 - 20 are allowed.
Claims 2 – 4, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to explicitly disclose “the tube comprises at least one opening, wherein the adjustment actuator is configured to actuate the at least one projection extending radially through the at least one opening in the tube”; “the adjustment actuator is translated radially through the tube into axial movement of a hollow shaft configured to engage the at least one shim”; “wherein the set of tabs is configured to engage a hollow shaft to engage the shim stack”; “under a maximum preload force the flow of fluid through the flow control element is greatly restricted and under a minimum preload force the flow of fluid through the flow control element is less restricted”; and “the at least one projection extending radially through the tube and configured to engage the at least one shim”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-8336683 – bicycle damper comprising a washer and shim
US-5456480 – bicycle fork suspension with shim-type, annular leaf spring disc
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.